DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 12-13, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20080017908 A1, hereinafter Cho)
With regards to claim 8, Cho discloses a method of manufacturing a DRAM, comprising: 
providing a substrate; (substrate 100) 
forming a bit line stack structure (at least bit line 132) on the substrate, wherein the bit line stack structure comprises: 
a bit line structure (at least metal layer 132b)  located on the substrate; and 
a hard mask layer (insulating layer 132c and 130) located on the bit line structure; -3-Customer No.: 31561 Docket No.: 094541-US-PA Application No.: 17/340,065 
forming an active region contact (contact plug 134) on the substrate on one side of the bit line stack structure; (See FIG. 2)
conformally forming an isolation material layer (buffer insulation layer 140) on the hard mask layer and the active region contact; (See FIG. 2) 
conformally forming an etch stop material layer (etch stopper 150) on the isolation material layer, wherein a material of the etch stop material layer is different from a material of the isolation material layer; (Paragraph [0048]: “the buffer insulating layer 140 may be formed of silicon oxide, such as, but not limited to, BSG (BoroSilicate Glass), PSG (PhosphoSilicate Glass), BPSG (BoroPhosphoSilicate Glass), TEOS (Tetra ethyl ortho silicate), and/or USG (Undoped silicate Glass)… the etch stopper layer 150 may be formed of a silicon nitride layer.”) 
forming a dielectric layer (insulating layer 160) on the etch stop material layer; 
forming an opening in the dielectric layer, wherein the opening exposes the etch stop material layer located on a sidewall of the hard mask layer and located above the active region contact; (See FIG. 3, showing the opening in the insulating layer 162) 
removing a portion of the etch stop material layer exposed by the opening to form an etch stop layer and to cause the opening to expose the isolation material layer located on the sidewall of the hard mask layer and located on the active region contact; (See FIGS. 4-5, showing the etching to remove a portion of etch stop layer 152) 
removing a portion of the isolation material layer located on the active region contact to form an isolation layer and to cause the opening to expose the active region contact; (See FIG. 5, showing the etching of the insulation layer 140) and 
forming a capacitor contact (storage node electrode 182) in the opening,
wherein the isolation layer is located between the hard mask layer and the dielectric layer (See FIG. 2, where the isolation layer 140 is located between the hard mask 132c/130 and the dielectric layer 160) and located between the capacitor contact and the bit line stack structure.  (See FIG. 8, where the isolation layer 140 is located between the bit line stack 132 and the storage node electrode 182) 

With regards to claim 9, Cho discloses the method of manufacturing the DRAM according to claim 8, wherein a method of removing the portion of the etch stop material layer comprises a wet etching method, (Paragraph [0051]: “Referring to FIG. 4, a wet etching process, for example, may be performed on a portion of the etch stopper layer 150…”) and a method of removing the portion of the isolation material layer comprises a dry etching method.  (Paragraph [0053]: “Referring to FIG. 5, a dry etching process, for example, may be performed on the remaining portion of the etch stopper layer 152 and the buffer insulating layer 140 so as to expose the storage node contact plugs 134.”)

With regards to claim 10, Cho discloses the method of manufacturing the DRAM according to claim 8, wherein a material of the isolation material layer comprises silicon oxide, (Paragraph [0048]: “the buffer insulating layer 140 may be formed of silicon oxide…”) and a material of the etch stop material layer comprises silicon nitride.  (Paragraph [0048]: “For example, the etch stopper layer 150 may be formed of a silicon nitride layer.”)

With regards to claim 12, Cho discloses the method of manufacturing the DRAM according to claim 8, further comprising: forming a spacer (spacer 132d)  on a sidewall of the bit line stack structure before forming the active region contact.  (See FIG. 2)

With regards to claim 13, Cho discloses the method of manufacturing the DRAM according to claim 8, wherein the bit line structure comprises a conductive line, (metal layer 132b) a contact (contact pad 112) located between the conductive line and the substrate, (See FIG. 2) and a barrier layer (diffusion prevention layer 132a) located between the conductive line and the contact, and a top surface of the active region contact is equal to or higher than a top surface of the contact. (See FIG. 2) 

With regards to claim 15, Cho discloses the method of manufacturing the DRAM according to claim 8, further comprising: forming a capacitor (capacitor 200) on the capacitor contact. (See FIG. 8) 

With regards to claim 17, Cho discloses the method of manufacturing the DRAM according to claim 8, wherein a method of forming the capacitor contact comprises: 
forming a conductive layer (conductive layer 180) filling in the opening; (opening 174) and 
removing the conductive layer located outside the opening to form the capacitor contact. (See FIG. 7, showing the removal of the conductive material 180 to form 182)

With regards to claim 18, Cho discloses the method of manufacturing the DRAM according to claim 8, wherein the isolation layer is further located on a portion of a top surface of the active region contact, so that a width of a bottom surface of the capacitor contact is smaller than a width of the top surface of the active region contact. (See FIG. 7, where the isolation layer 140 is located on the top portion of the contact 134 such that a bottom surface of the capacitor contact 182 is smaller than a width of the top surface of the contact 134) 

With regards to claim 19, Cho discloses the method of manufacturing the DRAM according to claim 12, wherein the spacer is located between the bit line structure and the contact structure. (See FIG. 8, showing the placement of the spacer 132d between the bit line and the contact 134) 




Allowable Subject Matter
Claims 24-27 are allowed.
Claim 11, 14, and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Examiner notes that the isolation layer 140 meets the limitations of the claims as described above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812